DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ANTHONY P. ORRICO,
                            Appellant,

                                     v.

        MORTGAGE GUARANTY INSURANCE CORPORATION,
                        Appellee.

                               No. 4D21-891

                          [February 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502015CA000422XXXXMB.

  Millie Orrico of Orrico Law, P.A., Tequesta, for appellant.

  David M. Snyder of David M. Snyder, Professional Association,
Tampa, and Joshua D. Moore of Law Offices of Daniel C. Consuegra,
Tampa, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.